Citation Nr: 0640288	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity neuropathy, to include as due to Agent Orange 
exposure, or secondary to chloracne. 
 
2.  Entitlement to service connection for bilateral lower 
extremity neuropathy, to include as due to Agent Orange 
exposure, or secondary to chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July1962 to October 
1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that among 
other things, denied entitlement to service connection for 
neuropathy of the hands and legs, to include as secondary to 
Agent Orange exposure and chloracne.

The appellant was afforded a personal hearing at the RO in 
May 2004, and in September 2005 before the undersigned 
Veterans Law Judge sitting at Washington, DC.  The 
transcripts are of record.  


FINDINGS OF FACT

1.  Bilateral upper extremity neuropathy was first clinically 
demonstrated many years after discharge from active duty; 
there is competent medical evidence of record that it is not 
related to Agent Orange exposure or chloracne.

2.  There is no current clinical evidence of record that the 
veteran has lower extremity neuropathy.  


CONCLUSIONS OF LAW

1.  Bilateral upper extremity neuropathy was not incurred in 
or aggravated by service, to include as due to Agent Orange 
exposure, and is not proximately due to or the result of 
service-connected chloracne. 38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Bilateral lower extremity neuropathy was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for bilateral upper and 
lower extremity neuropathy, to include as due to Agent Orange 
exposure, has been accomplished.  As evidenced by the 
statement of the case and the supplemental statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in April 2004, November 2005 and 
May 2006, the RO informed the appellant of what the evidence 
had to show to substantiate the claims, what medical and 
other evidence was needed from him, what information or 
evidence he could provide in support of the claims, and what 
evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claims.  He has also been advised 
to submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  

Additionally, although notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for bilateral upper and lower extremity neuropathy.  The 
veteran was afforded personal hearings at the RO in May 2004 
and before the undersigned Veterans Law Judge in September 
2005.  The case was remanded for further development in 
November 2005 that included VA examination with a medical 
opinion.  Extensive VA clinical records have been received 
and associated with the claims folder.  There is no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claims.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2006).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

Factual Background

The veteran's service medical records reflect no treatment 
for any neuropathic complaints relating to the upper or lower 
extremities.  Upon examination in September 1966 for 
discharge from active duty, the upper and lower extremities 
were evaluated as normal.  

VA outpatient records dated in January 1997 show that the 
veteran underwent carotid angiogram for complaints that 
included intermittent right arm and leg numbness and 
weaknesses for the past 11/2 years.  A preoperative note of 
that same date indicated that such symptoms were consistent 
with TIAs (transient ischemic attacks) for which the veteran 
was afforded carotid endarterectomy.

VA clinical records reflect that the appellant was admitted 
for cardiac catheterization in May 2001 where it was noted 
that he complained of left arm pain and numbness of seven 
months' duration that was increasing in severity.  Prior 
medical history was reported to include degenerative disc 
disease at C5 and C6.

Pursuant to the filing of his claim, the appellant was 
afforded a VA neurology examination in September 2002.  It 
was noted that the claims folder was not available.  The 
veteran provided history of numbness of the right hand and 
stated that he had had the condition for six to seven years.  
He related that he had no problems with the right hand in 
service.  He complained of dropping things out of the hand 
and stated that he had been told he had carpal tunnel 
syndrome, but that no definitive studies had been done.  
Following examination, an impression of possible median 
neuropathy on the right, i.e., carpal tunnel syndrome was 
rendered.  Following the diagnosis, the examiner commented 
that there was no evidence that suggested any relationship 
between carpal tunnel syndrome and military service.  

VA outpatient clinic notes dated in April 2005 show that the 
veteran was given a diagnosis of bilateral carpal tunnel 
syndrome.  In May and November 2002, it was recorded that the 
splints he had been given for treatment did not help the 
condition.  The veteran was seen in December 2002 for 
numbness of the fingertips.  He was afforded electromyogram 
(EMG) studies that were interpreted as showing findings 
consistent with mild early predominantly sensorimotor 
peripheral polyneuropathy.

The veteran testified on personal hearings in May 2004 and 
September 2005 that had first began noticing numbness of the 
hands around 1996 when he began to drop things.  He stated 
that he did not seek any treatment for such symptoms prior to 
that time.  

The appellant was afforded a VA neurology examination for 
compensation purposes in June 2006.  It was noted that the 
claims folder was reviewed.  The veteran stated that he had 
numbness and dropped things out of the hands and said that he 
had had such symptoms for six to seven years.  Pertinent 
medical history was provided to the effect that at age eight, 
the veteran sustained a penetrating injury to the right wrist 
involving a stick that came out through the other side.

The veteran was given a comprehensive physical examination, 
including EMG and nerve conduction studies.  It was reported 
that the findings were consistent with moderate bilateral 
sensory motor median mononeuropathy at or distal to the wrist 
(i.e., carpal tunnel syndrome), with the right slightly worse 
than the left with no active denervation sign.  There was 
also evidence of conduction block across the wrist on the 
left.  The examiner stated that there was no definite 
electrophysiological evidence of peripheral polyneuropathy on 
examination of the upper extremity.  It was added that the 
veteran's current symptoms were clearly not the result of 
herbicide exposure while in service, and that in fact, he 
suffered from carpal tunnel syndrome that was worse on the 
right than the left.

Following examination, an impression of distal phalangeal 
neuropathy of the right hand suggestive of a compressive 
versus metabolic type of neuropathy was rendered.  It was 
commented that the time frame with respect to the onset of 
neuropathy symptoms were outside the expected time range for 
such a problem to develop if it were secondary to a chemical 
substance.  It was added that such a condition would also be 
expected to involve not just the right hand but other limbs 
in a symmetric fashion.  The examiner stated that in this 
case, with a focal presentation of signs and symptoms 
occurring some 30 years after being released from active 
duty, and with "with 2 clear cut injuries which were 
penetrating to the hand and wrist during childhood" it would 
be entirely unlikely that the veteran's current complaints of 
neuropathy in the right hand would be due to herbicide 
exposure during service.  The examiner added that from a 
neurologic standpoint, the appellant's symptoms of 
paresthesias in the right hand clearly occurred at a time 
much further out than could be expected for there to be any 
link between toxin exposure and his condition.  

In a subsequent addendum dated in June 2006, a VA physician 
stated that "[c]hloracne is the result of direct dermal 
contact with dioxin.  It is not a 'cause' of any neurological 
condition."

By rating action dated in August 2006, service connection was 
granted for chloracne with scarring.

Legal Analysis

The veteran contends that he was exposed to Agent Orange from 
service in Vietnam, and now has neuropathy of the upper and 
lower extremities as a result thereof for which service 
connection should be granted.  He also avers that neuropathy 
is secondary to his service-connected chloracne.  The Board 
notes that while the appellant has made arguments primarily 
relating to the claimed disabilities as resulting from Agent 
Orange exposure and/or secondary to chloracne, the RO has 
additionally adjudicated the claims on the basis of in-
service incurrence.  The Board will do likewise.

As indicated previously, the record reflects no pertinent 
treatment or diagnosis relating to the upper or lower 
extremities during service.  VA clinic records dating from 
1997 are the first indication of any neuropathic 
symptomatology affecting any extremity.  The veteran was 
reported to have stated at that time that he had had 
intermittent right arm and leg numbness and weaknesses for 
the past 11/2 years.  It was felt that his symptoms were 
consistent with transient ischemic attacks for which he 
underwent carotid endarterectomy.  The Board notes that 
subsequent VA clinical records do not reflect complaints, 
findings or diagnoses pertaining to any nerve disorder of the 
lower extremities.  The veteran did not present testimony on 
personal hearings in 2004 or 2005 relative to neuropathy or a 
nerve condition of the lower extremities.  There is no 
clinical evidence of any lower extremity disability of this 
nature.  

The Board thus points out that with respect to the lower 
extremities, the appellant does not currently have any 
definitive neuropathy diagnosis.  Therefore, no ratable 
disability is clinically indicated.  Service connection 
requires evidence that establishes that the veteran currently 
has the claimed disability. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In the absence of competent medical 
evidence establishing the existence of lower extremity 
neuropathy, there is no basis to grant service connection.  
For these reasons, service connection for a bilateral lower 
extremity neuropathy is not warranted and must be denied. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As to the upper extremities, the results of diagnostic 
studies, including EMG and nerve conduction, do show that the 
veteran has some degree of neuropathy of the hands and 
fingers.  Peripheral neuropathy is one of the disorders with 
presumptive application under § 3.309(e) (2006).

In this regard, the veteran's service records indicate that 
he had service in the Republic of Vietnam and is presumed to 
have been exposed to herbicides (Agent Orange) therein. See 
38 C.F.R. § 3.307(a)(6)(iii).  That notwithstanding, the 
Board finds that there is no basis for presumptive service 
connection based on presumed herbicide exposure for the 
veteran's particular neuropathy symptomatology.  The clinical 
record clearly indicates that such symptoms are primarily 
related to carpal tunnel syndrome.  The Board points out that 
carpal tunnel syndrome is not a disease among the enumerated 
disabilities recognized by VA as etiologically related to 
herbicide exposure in Vietnam.  Moreover, any peripheral 
neuropathy of the upper extremities was clinically indicated 
more than 30 years after discharge from active duty and 
became manifest far too remote from service for presumptive 
service connection to apply. See 38 C.F.R. § 3.307(a)(6)(ii) 
(2006). 

Service connection for disability claimed as due to exposure 
to Agent Orange may also be established by showing that a 
disorder resulting in disability or death is in fact causally 
linked to such exposure. See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116; see also 
38 C.F.R. § 3.303.

The medical evidence reflects that no physician or other 
medical professional has linked carpal tunnel syndrome or 
peripheral neuropathy of the upper extremities to any 
incident of active service, to include presumed Agent Orange 
exposure.  Indeed, on VA examination in June 2006, the 
examiner stated that it was "entirely unlikely" that there 
was any relationship between service and neuropathy of the 
hands.  Neither the veteran nor his representative has 
submitted or alluded to the existence of any opinion 
establishing a relationship between current upper extremity 
disability to Agent Orange exposure in service.  Therefore, 
the record presents no basis for a grant of service 
connection for peripheral neuropathy of the upper extremities 
related to Agent Orange exposure.

As to the claim that a neuropathy of the upper extremities is 
related to chloracne, the examiner clearly indicated in June 
2006 that chloracne is not a cause of any neurological 
condition.  Therefore, there is no basis to find that 
neurological symptomatology affecting the upper extremities 
is proximately due to or the result of the service-connected 
chloracne.  See 38 C.F.R. § 3.310 (2006).

The Board has also considered the veteran's own assertions as 
to the relationship between upper extremity disability and 
chloracne and/or exposure to Agent Orange.  However, without 
the appropriate medical training and expertise, he is not 
competent to provide probative evidence or an opinion in a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998); citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Where, as here, the claim 
turns on a medical matter, medical evidence, not lay 
assertions, is needed to establish the claim.

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claims and 
service connection for bilateral upper and lower extremity 
neuropathy must be denied.


ORDER

Service connection for bilateral upper extremity neuropathy, 
to include as due to Agent Orange exposure or secondary to 
chloracne, is denied. 

Service connection for bilateral lower extremity neuropathy, 
to include as due to Agent Orange exposure or secondary to 
chloracne, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


